STATE OF MICHIGAN

                               SUPREME COURT



144072(75)

ITALO PARISI,
     Plaintiff-Appellant,

v

DETROIT ENTERTAINMENT, LLC
      Defendant-Appellee.
________________________________


    STATEMENTS REGARDING RULING ON MOTION FOR DISQUALIFICATION


                                 DECEMBER 21, 2011


       YOUNG, C.J. I deny plaintiff’s motion seeking my disqualification. Plaintiff’s
only basis for seeking my disqualification is an alleged donation of $1,000 made more
than eleven years ago by the daughter of defendant’s owner to the Michigan Republican
Party and an alleged subsequent loan by the Michigan Republican Party to my Supreme
Court campaign in 2000. Even if true, these allegations are insufficient to give rise to an
appearance of impropriety. Plaintiff does not claim that I am actually biased for or
against either party in this matter. Because I am not biased for or against either party in
this matter, I deny plaintiff’s motion seeking my disqualification.


       MARKMAN, J. I deny plaintiff’s motion seeking my disqualification. Plaintiff’s
basis for seeking my disqualification is an unlawful donation of $1000 made by a relative
of defendant casino’s owner to a political committee, which later provided a loan to my
judicial campaign in 2000. Had this $1000 donation been made directly to my campaign,
it would have been within the limits established by Michigan law, and “[s]uch limits must
be understood as clearly reflecting the Legislature’s, and the people’s, understanding that
contributions in these amounts will not supply a basis for disqualification.” Adair v State,
474 Mich 1027, 1042 (2006). Each Justice of this Court has received campaign loans or
contributions from political committees, and it is unreasonable to expect that a recipient
of such a loan or contribution is in a position to monitor the hundreds or even thousands
of individual contributors to such committees. Moreover, because I am not actually
biased for or against either party in this matter, I deny plaintiff’s motion seeking my
disqualification.




                                             2